DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 22, the claim sets forth changing a position of the driven member relative to a length or alternatively relative to a width, it is unclear how the position of the driven member is to be changed relative to the width when claim 1 has previously recited that the driven member is attached to a robot which moves along a length. Clarification and/or correction is required.
With regards to claim 34, the claim states “a first surface of a metal workpiece” it is unclear if this is an additional metal workpiece or if it referring to the metal workpiece set forth in line 2. For examination purposes the limitation is being interpreted as referring to the metal workpiece set forth in line 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17, 22 and 24-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui e al (US 2011/0005288).
In reference to claim 15, Matsui et al discloses a method of forming a metal workpiece [see paragraph 0306; setting forth the method can be applied to a steel workpiece], the method comprising
submerging the metal workpiece (2) in a liquid (water, 3) in a trough (4) [see paragraph 0095; figure 1], and with the metal workpiece (2) submerged in the liquid (3), repeatedly impacting a first surface of the metal workpiece (3) with a driven member (6) [see lines 13-23 of paragraph 0097; the driven member creates a shockwave to impact the workpiece],
wherein the driven member is attached to a robot (12,14, 38) [movement apparatuses 12, 14, 38 are connected to a control apparatus 22 and therefore meets the limitation of a robot], and the robot is movable along a track (13) extending along a length of the trough (4) to enable the driven member (6) to move relative to the length of the trough (4) [see paragraph 0091] as the driven member applies multiple impacts to the metal workpiece (2) [see paragraph 0097].
In reference to claim 17, Matsui et al further discloses supporting the metal workpiece (2) using a lower support [workpiece is supported by legs; see figure 1], wherein the second surface of the metal workpiece, opposing the first surface, bears against the lower support.
In reference to claim 22, Matsui et al further discloses changing a position of the driven member (6) relative to a length of the metal workpiece [see paragraph 0096].
In reference to claim 24-33, it is noted that claim(s) 24-33are considered as product-by-process claims. It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production [see MPEP 2113]. Therefore the only structure recited within the claims to the product is that the product is a metal workpiece.
Matsui et al discloses a metal workpiece (2) [see paragraph 0306; setting forth the method can be applied to a steel workpiece].
In reference to claim 34, Matsui et al discloses an apparatus comprising a controller (22) programmed with a desired shape of a metal workpiece (2), the controller configured to control a driven member to repeatedly impact a first surface of the metal workpiece (2) while the metal workpiece is submerged in a liquid (3), and control the drive member to move along a length of the metal workpiece to enable the drive member to move relative to the length of the metal workpiece as the driven member applies multiple impacts to the metal workpiece [see lines 8-14 of paragraph 0093 paragraph 0093 & paragraphs 0097-101; figure 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al in view of Aoki (WO 2012/173140). 
In reference to claim 16, Matsui et al discloses the invention substantially as claimed except for wherein a corrosion-prevention additive is within the liquid. 
However, Aoki et al teaches of providing a corrosion-prevention additive (noble metal ion) to water to produce a liquid that has excellent corrosion resistance [see previously provided English abstract]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water of Matsui et al by adding the corrosion prevention additive, as taught by Aoki et al, in order to provide a corrosion resistance environment during the peening process to prevent corrosion to the workpiece. 

2.	Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al in view of Kozaki (US 2014/0366600).
In reference to claim 18, Matsui et al discloses the invention substantially as claimed except for wherein the support comprises of a plurality of upper supports that bear against the first surface of the workpiece. 
	However, Kozaki et al teaches of providing upper (25) and lower (40) supports to a workpiece as it is being impacted for the purpose of providing sufficient support to the workpiece [see figures 6D]. 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Matsui et al to include upper supports, as taught by Kozaki et al, in order to provide adequate support against displacement of the workpiece during the impacting operation.
In reference to claim 19, Kozaki et al further teaches of one or more actuators (23) that dynamically change a force applied by each upper support (25) of the plurality of upper supports, as seen in figure 6D.
In reference to claim 20, Matsui et al further discloses with the metal workpiece (2) submerged in the liquid (3) and fixed relative to the liquid, moving the driven member (6) relative to the metal workpiece in a first direction parallel to a width of the metal workpiece and a second direction parallel to a length of the metal workpiece [see paragraph 0100-0101].
In reference to claim 21, Kozaki et al further teaches changing a position of each upper support (25). Therefore the combination of Matsui et al and Kozaki et al discloses changing a position of each upper support relative to the trough.

3.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al in view of Hass (US 2014/0007394).
In reference to claim 23, Matsui et al discloses the invention substantially as claimed except for wherein the driven member has a hardness greater than a hardness of the metal workpiece. 
However, Haas et al teaches of using a driven member (102) for applying multiple impacts to a surface of a workpiece wherein the hardness of the driven member is greater than the hardness of the workpiece such that residual stresses are created within the workpiece surface [see paragraph 0077; figures 2 & 4]. 
Since both Matsui et al and Haas et al teach of impact forming a workpiece, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the driven member of Matsui et al with the driven member taught by Haas et al to achieve the predictable result of creating residual stresses within the workpiece via impact forming.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,778,713 to Butler et al discloses of a method and apparatus for jet peening a metal workpiece where a driven member is moved via tracks in the x-y-z directions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725